Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 5, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  144579(50)                                                                                                          Justices




  BRENT HARRIS,
      Plaintiff-Appellee,
                                                                    SC: 144579
  v                                                                 COA: 300256
                                                                    Oakland CC: 2009-102219-NF
  AUTO CLUB INSURANCE ASSOCIATION,
      Defendant-Third Party Plaintiff-Appellee,
  and
  BLUE CROSS BLUE SHIELD OF MICHIGAN,
        Third Party Defendant-Appellant.
  _______________________________________

         On order of the Chief Justice, the motion by plaintiff-appellee for extension of the
  time for filing his brief is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 5, 2012                     _________________________________________
                                                                               Clerk